Citation Nr: 1444098	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  12-01 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for ischemic heart disease.

2. Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

In May 2013, the Veteran appeared and testified at a videoconference hearing held at the RO before the undersigned Acting Veterans Law Judge.  A copy of the transcript of this hearing has been associated with the claims file.

In addition to the paper claims file, the Veteran also has an electronic Virtual VA paperless claims file.  A review of the documents in this file reveals a copy of the May 2013 hearing transcript.  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 


FINDINGS OF FACT

1. The Veteran has ischemic heart disease that is as likely as not related to his military service.
 
2.  The Veteran has been diagnosed with prostate cancer that is as likely as not related to his military service.




CONCLUSIONS OF LAW

1. The criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2. The criteria for service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims on appeal, because the claims are granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Veteran contends he has ischemic heart disease that is related to exposure to herbicides while he was stationed in Thailand during the Vietnam era.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence, or in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Lay assertions may also serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

Additionally, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including ischemic heart disease and prostate cancer, shall be service connected if it becomes manifest to a degree of 10 percent disabling or more at any time after service.  38 C.F.R. § 3.307(a)(6).  This presumption of service connection will attach, even in the absence of any evidence of the disease while in service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R.          § 3.309(e).

Based on a review of the evidence of record, the Board finds that service connection for ischemic heart disease and service connection for prostate cancer are warranted on a presumptive basis.  As detailed below, the evidence is at least in equipoise as to whether the Veteran was exposed to herbicides during active duty service.

As an initial matter, the Veteran's private treatment records reflect that he has been diagnosed with prostate cancer and underwent radioactive seed implantation in June 2010.  His cancer is currently in remission.  A November 2009 VA treatment record shows that he has also been diagnosed with coronary artery disease and underwent a cardiac catheterization in July 2005.  Both prostate cancer and coronary artery disease (encompassed by "ischemic heart disease") are conditions associated with exposure to herbicide agents under 38 C.F.R. § 3.309(e).  Thus, the pertinent question is whether the Veteran was, in fact, exposed to herbicides during service.

The Veteran's service personnel records show that he served in Thailand at the Royal Thai Air Force Base in Takhli from October 1967 to October 1968 with a military occupational specialty (MOS) of weapons mechanic.  He asserts that he had significant exposure to the base perimeters of the camp and was therefore exposed to herbicides.  

In his March 2011 DRO hearing and May 2013 Board videoconference hearing, the Veteran testified that his duties involved arming and dearming airplanes at the end of runways that were located near the perimeter of the base.  He stated that that he did that "many, many times in the year" and that he "took turns and was close enough to the jungle where [they placed] sandbag bunkers, so [he] could have protection from snipers."  The Veteran estimated that his duty station was more than approximately 20 feet from the perimeter.  He stated that he was once exposed to herbicide spray mist.   

VA has established specific procedures for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis. However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

The Veteran's file includes a February 2011 memorandum of which the RO issued a formal finding on a lack of information required to verify Agent Orange exposure in Vietnam or Thailand.  It cited to the steps undertaken to verify whether the Veteran was likely exposed to herbicide in service.  The conclusion was that they were unable to verify that the Veteran was exposed to Agent Orange while in Vietnam or Thailand.

An August 2012 letter from the VA Health Eligibility Center listed the Veteran's "unique eligibility factors" to include a determination that he is a Vietnam-era herbicide-exposed Veteran.

Although there is no record of assignment to perimeter duty, the Board finds the Veteran's consistent assertions regarding time spent near the perimeter of the Royal Thai Air Force Base in Takhli to be credible.  Therefore, as there is no basis on which to question the Veteran's credibility and no evidence in the record to contradict his claims of perimeter contact, the Board finds that the Veteran was exposed to herbicide agents while he was stationed at the Royal Thai Air Force Base in Takhli during the Vietnam era.  See M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(q).

Affording the Veteran the full benefit of the doubt, the Board finds that he was exposed to herbicides while serving in Thailand and that his ischemic heart disease and prostate cancer can be presumed to be related to herbicide exposure in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).












ORDER

Entitlement to service connection for ischemic heart disease is granted.

Entitlement to service connection for prostate cancer is granted.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


